         Case 1:15-po-05035-TJC Document 6 Filed 08/24/20 Page 1 of 1




                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 15-5035-BLG-TJC

            Plaintiff,                       Violation No. FBFP0016
                                             Location Code: M6H
      vs.
                                             ORDER GRANTING MOTION
 MARK M. EATON,                              TO DISMISS

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss is GRANTED. (Doc.

5.) The matter is dismissed, with prejudice as fully adjudicated.

      IT IS FURTHER ORDERED that the warrant issued in the above-captioned

case for Mark M. Eaton shall be QUASHED. The Clerk of Court is directed to

notify the U.S. Marshals Service of this Order immediately.

      DATED this 24th day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
